IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-21186
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ALI RAZAK,

                                          Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-01-CR-303-1
                         --------------------
                           September 4, 2002

Before GARWOOD, JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

     Ali Razak appeals his sentence for illegal reentry after

deportation, in violation of 8 U.S.C. § 1326.    Razak challenges

the district court’s two-level upward departure.    Because Razak

did not object on this basis below, we review the district

court’s decision to depart from the Sentencing Guidelines for

plain error.    See United States v. Alford, 142 F.3d 825, 830 (5th

Cir. 1998).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-21186
                                 -2-

     Although the district court did not explicitly state which

Sentencing Guideline its departure was based on, our review of

the record persuades us that the district court’s departure was

based on U.S.S.G. § 5K2.9, p.s., which provides that an upward

departure may be warranted if the offense of conviction was

committed “in order to facilitate or conceal the commission of

another offense.”    The district court found that Razak had

illegally reentered the country for the purpose of committing

additional crimes.    We find no plain error in the district

court’s finding or upward departure on this basis.

     We also conclude that the two-level upward departure, which

resulted in an additional six months of imprisonment, was

reasonable.

     AFFIRMED.